 In the Matter Of FRED VOLANDRI, DINO VOLANDRI, AND S. MONTANELLI,D/B/A CALFFRNIT CANNING COMPANYandFOOD, TOL'ACCO, AGRICUL-TURAL & ALLIED WORKERS UNION OF AMERICA, C. I.O. andINTER-NATIONALBROTHERHOODOF TEAMSTERS, CHAUFFEURS,, WAREUOUSE-MEN AND HELPERS OF AMERICA, A. F. L., AND CALIFORNIA STATECOUNCIL OF CANNERY UNIONS, A. F. of L., AND CANNERYWORKERS,PROCESSORS,WAREHOUSEMEN AND HELPERS, LOCAL UNION No. 601.PARTIES TO THE CONTRACTCase No. l0-C-1128.-Decided April 10, 1947Mr. Thomas J. Davis, Jr.,for the Board.Mr. J. Paul St. ,Sure, by Mr. Edward H. Moore,of Oakland, Calif.,for the respondents.Mr. R. L. Warren,of Stockton, Calif., for the FTA-CIO.Tobriner cfi Lazarus,byMr. Albert Brundage,of San Francisco,,Calif., for the A. F. of L.Mr. Seymour Cohen,of counsel to the Board.DECISIONANDORDEROn October 18, 1946, Trial Examiner,Irving Rogosin issued his_Intermediate Report in the above-entitled proceeding, finding that therespondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the respondentsand the A. F. of L. filed exceptions to the Intermediate Report andsupporting briefs.The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the exceptions and briefs of the respondents and the A. F. of L.,and the entire record in the case, and hereby adopts the findings,conclusions, and recommendations'of the Trial Examiner.The Trial Examiner's recommendation in SectionV of theIntermediate Report, en-titledThe remedy,"with respectto themethod foi making whole those employees againstwhom the respondent has been tound to have discrmnnated should, and is hereby cor-73N L R B, No 55.290 CALIFRUIT CANNING COMPANYORDER291Upon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondents, Fred Volandri, DinoVolandri, and S. Montanelli, doing business as Califruit CanningCompany, Manteca, California, and their agents, successors, and as-signs shall:1.Cease ,Ind desist from :(a)Recognizing California State Council of Cannery Unions,CanneryWorkers. Processors.Warehousemen and Helpers, LocalUnion No. 601, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, each affiliated with the Anieri-can Federation of Labor, as the exclusive representative of their em-ployees for the purposes of collective bargaining, unless and until saidorganizations or any of tlneni shall be certified by the National LaborRelations Board as the exclusive representative of such employees;(b)Giving effect to their contract dated April 13, 1946, with Cali-fornia State Council of Cannery Unions, Cannery Workers, Processors,Warehousemen and Helpers, Local Union No. 601, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, each affiliated with the American Federation of Labor, or toany extension, renewal, modification, or supplement thereto, or to anysuperseding contract with those labor organizations, or any other labororganization or affiliate I hereof, unless and until said organizations orany of them shall be certified by the National Labor.Relations Board asthe representative of the respondents' employees;(c)Discouraging nlenibershlp in Food. Tobacco, AgriculturalAlliedWorkers Union of America. affiliated with the Congress of In-dustrial Organizations, or any other labor organization of their em-ployees, by discharging or refusing to reinstate any of their em-ployees, or in any other manner discriminating in regard to theirhire and tenure of eniploylnent or any terns or condition of theiremployment ;(d)Encouraging membership in California State Council of Can-nery Unions, Cannery Workers, Processors, Warehousemen and Help-ers, Local Union No. 601, and International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, each affiliatedwith the American Federation of Labor, by acceding to any demandsor requests, or yielding to any other pressure, for the discharge or re-fusal to reinstate or employ any employee or through any other formequal tothe amount which they normally would have earned as wages (luring the periodfrom April IT, 1946, the date upon which, as alleged in the complaint, they were finallyrefused employ ment by icason of their failure to `clear' with the A F of L , to the dateof the respondents'offer to reinstatethem,less their net earnings 3° during saidperiod." 292DECISIONSOF NATIONALLABOR RELATIONS BOARDof discrimination in regard to hire or tenure of employment or anyterm or condition of employment;(e) In any like or related manner interfering with, restraining, orcoercing their employees in the exercise of the right to self-organiza-tion, to form labor organizations, to join or assist Food, Tobacco,Agricultural & Allied Workers Union of America, affiliated with theCongress of Industrial Organizations, or any other labor organization,to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, as guaranteed in Section 7of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer Sophie Armendariz, Nellie Calderon, Pauline Verigin,and Telveina Lima immediate and full reinstatement to their formeror substantially equivalent positions, without prejudice to their sen-iority and other rights and privileges, in the manner set forth inSection V of the Intermediate Report, entitled "The remedy";(b)Make whole in the manner set forth in the afore-mentionedremedy section of the Intermediate Report the persons whose namesappear in the immediately next preceding paragraph for any lossthat they may have suffered by reason of the respondents' discrimina-tion against them;(c)Withdraw and withhold all recognition from California StateCouncil of Cannery Unions, Cannery Workers, Processors, Warehouse-of Teamsters, Chauffeurs, Warehousemen and Helpers of America,each affiliated with the American Federation of Labor, as the exclusiverepresentative of their employees for the purpose of collective bar-gaining with respect to rates of pay, wages, hours of employment andother conditions of employment, unless and until said organizationsor any of them shall have been certified by the National Labor Rela-tions Board as the exclusive representative of such employees;(d)Post at their plant at Manteca, California, copies of the noticeattached to the Intermediate Report, marked "Appendix A."Copiesof the notice, to be furnished by the Regional Director' for theTwentieth Region, shall, after being duly signed by the respondents'representative, be posted by the respondents immediately upon re-ceipt thereof, and maintained by them for sixty (60) consecutive daysthereafter, in conspicuous places, including all places where notices2 Said notice,however, shall be,and it hereby is, amended by striking from the first para-graph thereof the words:"The Recommendations of a Trial Examiner"and substitutingin hen thereof the words "A Decision and Order." In the event that this Order is en-forced by decree of a Circuit Court of Appeals,there shall be inserted in the notice,beforethe voids."ADecision and Order,"the words:"A Decree of the United States CircuitCourt of Appeals Enforcing " CALIFRUIT CANNING COMPANY293to employees are customarily posted.Reasonable steps shall be takenby the respondents to insure that said notices are not altered, defaced,or covered by any other material;(e)Notify the Regional Director for the Twentieth Region inwritinb, within ten (1C) days from the date of this Order, what stepsthe respondents have taken to comply herewith.AIR. JAMES J. REYNOLDS, JR., took no part in the consideration of theabove Decision and Order.INTERMEDIATE REPORTMr Thomas J. Davis, Jr.,for the Board.Mr. J Pant St. Sao-C,byMi Ed iva, d H. Moo? e,of Oakland, Calif., for the re-spondentsMr. R L. War, en,of Stockton, Calit., for the FTA-CIO.Tobrrner JG Lazar as,byMr Albe, t Brundage,of San Francisco, Calif, for theA F of LSTATEMENT OF THE CASEUpon a second amended charge duly filed by the Food, Tobacco, Agricultural& Allied Workers Union of America. C. I. 0, herein called the FTA-CIO, the Na-tional Labor Relations Board, herein called the Board, by its Regional Directorfor the Twentieth Region (San Francisco, California), issued its complaint datedAugust 1, 1946, against Fred Volandri, Dino Volandri and S. Montanelli, doingbusiness under the firm name and style of Califruit Canning Company, hereincalled the respondents, alleging that the respondents had engaged in and wereengaging in unfair labor practices affecting commerce within the meaning ofSection 3 (1) and (3), and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act. Copies of the complaint and notice ofhearing thereon weie duly served upon the respondents, the FTA-CIO, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, A. F. of L, California State Council of Cannery Unions, A. F. of L,and Cannery Workers, Processors, Warehousemen and Helpers, Local Union No601, herein jointly and severally called the A F of L , parties to the contractWith respect to the unfair labor practices, the complaint alleged, in substance,that the respondents: (1) since on or about April 1, 1946, have interfered with,restrained, and coerced their employees in the exercise of their rights guaranteedin Section 7 of the Act by (a) urging, persuading, and warning said employeesto refrain from becoming or remaining members of the FTA-CIO, (b) demanding,under threat of discharge, that said employees become and remain members ofthe A. F. of L , (c) granting the A F. of L. representatives access to the re-spondents' plant, and otherwise assisting the A. F. of L, while denying similarprivileges to the representatives of the FTA-CIO, (d) urging, persuading, andcoercing the employees to pay dues to the A. F. of L, and requiring said em-ployees to obtain clearance cards from the A F of L, as a condition of employ-ment, and refusing to employ or continue in their employ persons who failedor refused to obtain such clearance; (2) on or about April 13, 1946, while aquestion concerning reps esentation between the A. F. of L, and the FTA-CIOat the respondents' plant was pending and unresolved before the Board, executedan exclusive collective bargaining agreement with the A F of L., contrary to 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDa directive in the Board's Supplemental Decision and Order, dated February 15,1946, setting aside an election held among the employees of the respondents on orabout October 17. 1945, pursuant to a Decision and Direction of an election;'(3) on or about April 17, 1946, and on oi about June 27, 1946, discharged certainnamed employees,' because of their membership in and activities on behalf of theFTA-CIO, and their refusal to become or remain members of the A F. of L, orto pay dues and assessments to the said A F. of L., thereby discriminating inregard to the hire and tenure of employment of the said employees, discouragingmembership in the FTA-CIO. and encouraging inenibeiship in the A F of L ;and (4) by all of the foregoing conduct, have interfered with, restrained, andcoerced their employees in the exei cise of the rights guaranteed in Section 7of the Act, in violation of Section 8 (1) and (3).Pursuant to notice a healingas held at Manteca, California, on August 20and 21, 1946, before Irving Rogosin, the undersigned Trial Examiner dulydesignated by the Chief Trial ExaminerThe Board, the respondents, and theA F. of L were represented by counsel; the FTA-CIO, by one of its representa-tives.All participated in the hearing ahd were afforded full opportunity to beheard, to examine and cross-examine witnesses and to introduce evidence bearingupon the issues.At the commencement of the hearing, counsel for the A. F.of L moved, orally and in writing. to dismiss the complaint upon various groundsdiscussed hereinafterThe motion was denied. Counsel for the A. F. of L.was thereupon permitted to file it written :answer in its behalf.No answerhaving been filed in behalf of the respondents prior to the commencement of thehearing, counsel for the respondents answered orally upon the record the allega-tions in the complaintCertain of the jurisdictional and procedural allegationswere admitted ; others, including the commission of any unfair labor practices,were deniedAfter the close of the hearing, pursuant to leave granted, counselfor the respondents filed it formal written answer, embodying the defenses statedoially upon the recordA motion of counsel for the respondents to dismiss thecomplaint, upon substantially the same grounds as those asserted by counsel forthe A F of L, was similarly denied. At the conclusion of the hearing, all partieswere afforded an apportunity to argue orally upon the record, and to file briefswith the undersigned. Counsel for the Board, the respondents, and the A. F ofL, argued orally upon the record ; only the respondents and the A. F of L.have filed briefsUpon the entire record in the case and upon his observation of the witnesses, theundersigned makes the following.FINDINGS OF FACT1.tHE BUSINESS OF THE RESPONDENTSFred Volandii, Dino Volanciri, and S llontanelli, co-partners doing businessunderthe firm name and style of Califruit Canning Company, having their princi-pal office and plant at Manteca, California, are engaged in thebusinessof proc-essingand canning iruits and vegetablesThe annualcross salesof the re-spondents' products exceed $100.000, of which in excess of 90 percentconstitutes1SeeMatter of Be) cut-Richards Packing Company,et at,64 N L R B. 133. See alsoSupplemental Decision and Order, 65 N L. R B 10521Those alleged to have been discrimniatorily discharged on April 17, 1946, areSophie ArmendarizPauline VeriginNellie CalderonTelveina LanaUpon the unopposed motion of counsel for the Boaid, the complaint was dismissed, with-out pieludice, insofar as it alleged that Walter Fender and Palmyra Fender werediscrimi-natorily discharged on or about June 27, 1946 CALIFRUIT CANNING COMPANY295salds-of productS'sold'anti transported in interstate and foreign commerce andfrom the respondents' plant to States and territories of the United States otherthan the State of California, and to foreign countriesThe respondents admitthat they are engaged in commerce within the meaning of the Act'IITHE oitG ANIZATIONS INVO.VF1)Food, Tobacco, Agricultural & Allied Workers Union of America, affiliated withthe Congress of Industrial Organizations; International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America, California StateCouncil of Cannery Unions, and Cannery Workers, Processors, Warehousemenand Helpers, Local Union No. 601, each affiliated with the American Federationof Labor, are labor organizations admitting to membership employees of therespondentsIIITHE UNFAIR LABOR PRACTICESA. Intel fercnee. lestralnt. and coercion1 Introduction, collective bargaining history between the respondents and theA F of LThis case stems from the conflicting claims of the PTA-CIO and the A F of Lto represent employees of vatious Independent Companies, as well as MemberCompanies of the Cpliforina Processors and Growers, Inc., generally referred toin the industry and throughout the proceedings in which they have been in-volved as the CP & G The controversy finally culminated in a series of petitionsfor investigation and cei titication of representatives which were consolidated,and have since been designated as theBci t,ut-Richardscases'The respondents have been engaged in the cannery business since 1942 and,although not members of the CP & G, but operating as an Independent Company,have adopted and agreed to be bound by the terms of a collective bargainingagreement between the CP & G and the A F of L, as adopted on June 10, 1941,(amended .January 26, 1942 and July 10, 1943), commonly designated the "GreenBook" of Master AgreementThus, by a document, dated July 17, 1944, the re-spondents entered into a stipulation with the A. F. of L,' acknowledging theexistence of a collective bargaining agreement between the parties identical withthe terms of the "Green look" contract, as amended, further acknowledging thecustom of executing agreements identical with those negotiated between theCP & G and the A. F. of L, and agreeing to be bound by the determination ofthe National War Labor Board for the Tenth Region, in proceedings entitled "Inthe Matter of California Processors and Growers, Inc, and the California StateCouncil of Cannery Unions, A. F. of L, Case No 111-7030," and to execute a col-lective bargaining agreement embracing the provisions of any directive orderissued by the Regional War Labor BoardOn January 9, 1946, the respondents entered into an agreement with theA. F. of L.,' reaffirming and adopting the terms and provisions of the "Green8These findings are based upon the respondents'admissions of jurisdictional allegationsIn the complaint, and the stipulation of the parties at the hearingSee footnote 1.The contracting unions are therein denominated, "California State Council of CanneryUnions, and Cannery Workers Union No 20676," the latter being the apparent piedecessorof Cannery Workers, Processors, Warehousemen and Helpers, Local Union No 6016Altliougli the preamble of this agreement names the "California State Council of Can-nery Unions, A F. of L, and Cannery Workers Union, Local -, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers, A F of L ," the actual signa-tory III behalf of the A F of L, is "Cannery Workers Union A. F. of L #601 Successorto A P of 1, Local Union #20676 " 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDBook" contract, as amended, and providing, among other things, for union se-curity and preferential hiringThis agreement expired in accordance with itsterms on March 1, 1946.On April 13, 1946, the respondents entered into the agreement with the A. F. ofL, which is directly in issue in these proceedings, and upon which the respond-cuts rely for justification of their subsequent actionThe representation proceedings: the elections and subsequent action thereonIn the summer of 1945, a number of petitions for investigation and certificationof representatives were filed, alleging that a question affecting commerce hadarisen concerning the representation of employees of Member Companies of theCP & G and of Independent Companies, including the respondents hereinTheBoard, by appropriate proceedings, consolidated these petitions tor hearing whichwere held between July and September,, 1945'On October 5, 1945, the Board issued a telegraphic order of Decision and Di-rection of Elections in the cases so consolidated and, thereafter on October 12,1945, issued its formal Decision, Direction of Elections and Order, in which itfound that the existing contracts constituted no bar to the proceedings ; that allproduction and maintenance employees, with the conventional exclusions, of theMember Companies of the CP & G, constituted one appropriate unit, and thatthose of the Independent Companies, including the respondents herein, con-stituted sepaiate appropriate units; and ordered that elections be held amongeach of these units of employees to determine the question of representation."Elections were thereupon conducted, pursuant to the Board's Decision and Di-rection of Election, between October 11 and October 18, 1945, inclusive,' with theresults, at the respondents' plant, set out below.10Thereafter, between Octobai 29, 1945 and January 5. 1946, the A F of L.duly filed objections to the conduct of the elections held among the employeesof the CP & G and of the Independent CompaniesOn January iii, 1946, theRegional Diiectoi issued his Report on Objections to the elections and, onFebruaiy 15, 1946, the Board issued a Supplemental Decision and Order respect-ing the consolidated cases, vacating and setting aside the results of the elections.The Board, in its Supplemental Decision and Order, stated, in part.The current AFL contract will expire on March 1, and since the legaleffect of the foregoing detei urination is to keep the question ot representationpending, before the Board, none of the unions is entitled to an exclusive statusThe petition invohiug the respondents herein is numbered Case No 20-R-14288The labor organizations appeasing on the ballot in the proceedings involving theserespondents wereCannery and Food Piocess Workers Union of Stockton Area, affiliated with Canneryand Food Piocess Workers Council of the Pacific coastCaliloinia State Council of Cannery Unions, American Federation of Labor.Food Tobacco, Agricultural & Allied Workers Union of America, C I 00Except lot an election held at one of the companies not hcte involved10Approximate number of eligible voters---------------------------------136Valid votes counted-------------------------------------------------101Votes cast for California State Council of Cannery Unions, A F of L-------22Votes cast for F T A -C I 0----------------------------------------77Votes cast fox C.unierr and Food Process Workers Union of Stockton Aiea,Independent-----------------------------------------------1Votes cast against participating labor organizations----------------------1Challenged ballots---------------------------------------------------0Void ballots--------------------------------------------------------2 CALIFRUIT CANNING COMPANY297as the bin gaining agent after that (late. In accoidanee with well-estab-lished principles,' the employers may not, pending a new election, givepreferential treatment to any of the labor organizations involved, althoughthey may recognize each one as the representative of its membersIn thisstate of the iecord, no legal effect may be given the closed-shop provisioncontained in the current collective agreements after their expiiation date ; 2the inclusion of such provision in any new agreements, or action putsuantthereto,would clearly be contrary to the proviso in Subsection 8 (3).Nothing in our decision, however, should be construed as requiring anychange in the substantive conditions of employment now existing by virtueof the foregoing agreements "1SeeMattes of Midwest PipingitSupplrlCo , Inc,63 N LItB 163. 'See aioMatterof Lien-Red TubeeCLanipCorp, 62 N L R B 21211oreove,no requests foi iii echo rgcsi esriIt ing fro in actiiit e in the election aierii.iified undei the pre.ent agreementSee:hatterof Rutland Coatt Owneies,44N L R B5S7, 46 N L R B 10403The subsequent eventsShortly before the expiration of the agreement between the respondentsand the A. F of L on March 1, 1946, a group of employees, including those allegedherein to have been discriminatorily discharged, called upon the respondentDino Volandri" at the plant and inquired if he had signed it contract withthe A. F of LWhen lie replied that he had not, they informed him that theydesired to work peacefully at the plant as they had in the past In responseto the employees' request that the respondents comply with the Board "order,"and refrain from executing a contract, Volandri assured them that lie wouldnot sign a contract"'On March 20, 1946, the Regional Director notified the respondents that anunfair labor practice charge has been filed by the FTA-CIO, on March 14, 1946,alleging that the respondents had entered into a collective bargaining agreementwith the A. F of L, granting that labor organization exclusive recognition,at a time when a question concerning representation was pending and unre-solved before the Board, of which pioceedurgs it had knowledge, and in whichithad participated, in violation of the Act.The letter requested informationregarding the circumstances, copies of any union contract which might havebeen entered into, and any pertinent coirespondence.The following day, therespondentsreplied by letter:This is in reply to your letter of March 20th, stating that the CalifruitCanning Company violated certain sections of the National Labor RelationsAct.We wish to state, that although we have had visits from the membersof the C. I. 0. and also visits from the members of the A. F. L., and havebeen asked by the A F. of L. to sign a contract or a rider to the old contract,we have refused to do so.We told both members of the respective Unionsthat we would not sign anything that would violate the directive sent toour Comptvny from Washington, stating that neither the A F. of L. orC. I. O. is entitled to an exclusive status as the bargaining agent.11The respondents acknowledged that they i eceived a copy of this Supplemental Decisionand Order within the usual course of the mails12All references to Volandri hereinafter are intended to apply to the respondent, DinoVolandri13 These findings aie based upon the undisputed,mutually corroborative and creditedtestimony of Sophie Armendariz,Nellie Calderon and Telveina Lima. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDDespite the position asserted in this letter, and contrary to the assurancegiven the employees who called on Volandri shbrtly before the expiration dateof the A. F. of L. contract on March 1, 1946, the respondents, on April 13, 1946,entered into an exclusive collective bargaining agreement with the A. F of L.,requiring membership therein as a condition of employment at the respond-ents' plant"4The exclusion of the FTA-CIO representativesLate in February 1946, International RepiesentatiNe R LWarren, of theFTA-CIO, accompanied by another union representative, called upon Volandri,and requested that they "be allowed to represent [the FTA-CIO] members inthe plant"Volandri told them that he had no intention of recognizing eitherthe CIO or the A F. of L, and that he planned to afford both unions equaltreatment.YOn the morning of April 15. 1946, Warren and a union member went to theiesponclents' premises and spoke to employees as they reported for work.Whilethey were there, an unidentified man came out of the plant and inquired whetherthey were CIO representatives.When they replied that they were, he informedthem the respondents had a contract with the A. F of L, and that the FTA-CIOrepresentative's were not permitted on the respondents' property.Warren in-sisted on their right to be there, but the man told them that the respondent hadinstructed him to order them off the propeityWarren protested, stating thatthey did not intend to leave, and suggested that the respondents notify thempersonally if they desired them to leave.The man leftShortly afterward,Volandri came out of the plant and reiterated that the respondents were undercontract with the A F. of L. under the terms of which only A F of L repre-sentatives were permitted on the respondents' property. that he intended tolive up to the terms of his contract, and that lie would have to ask these repre-sentatives to leaveWarren argued that they were entitled to be on the premisesunder the terms of tl'e Board's order, and that any contract which the respondentsmight have entered into was illegal as violative thereofA discussion ensuedconcerning the legality of such contractsVolandri eventually returned to theplant, and the union representatives left."1iAlthough "California State Council of Cannery Unions A F of L , and CanneryWoikeis' Union, Local 601, International'Brotherhood of Teamsters, Chauffeurs, Ware-h"usemen and Helpers, A F of L" are denominated in the preamble to this contract as the"Union", the signatories in behalf of the Union are "California State Council of CanneryUnions, A F of L " and "Cannery Workers' Union Local 601"The provisions of thecontiact, which makes no iefeience to any earlier contracts and which does not specifythe term for which it shall be operative, follow.1It "hall be a condition of employment with the Employer that all employees coveredby this agreement shall become and remain members of the Union in good standingPres-cut employees who are not as of the date of this agreement membeis of the Union mustbecome members within ten (10) days from the date hereofAny new employee shall berequired within ten (10) davs of the (late of hiring to become a member of the Union andthereafter i emain a member in good standingPersons who tail to maintain good standing in the Union in accordance with the by-laws thereof shall be dischaiged within thiity-six (36) hours aftei the company is sonotified by the UnionIn the hiring of additional employees, the employer shall give preference to unemployedmembers of the local Union provided such individuals have the necessary qualificationsand aic available within fortyyeight (48) hours after being5notifiedAs a basis for pref-erential consideration, unemployed members of the local Union shall be required to presenta clearance card fiom the local Union, evidencing the fact of their paid-up membershipAny adjustment in wages, houis or conditions, which may hereafter be agreed upon bythe pax ties, shall be effective as of Minch 1, 1946, and retroactive to that date15 The above findings are based upon undisputed testimony of Warren CALIFRUIT CANNING COMPANY299B -Drcrinnnationin regardto hire and tenure of employment 16In April 1946, the respondents began preparationsfor the resumption of sea-sonal operations.On April 12, they notifiedSophieArmendariz, Nellie Calderon,Pauline Veriginand Telveina Lima, seasonal employees, by identical post cards,that the respondents would begincanning asparagus on April 15, 1946 at 9o'clock a. mOn Monday morning, April 15, these employees, among others, reported forwork at the respondents'plant.Shortlyafter theirarrival,NancyMontanelli,the wife of the respondent, Silva Montanelli, announced to the employees thatthey wouldbe required to "clear" with the A F. of L. before starting workAfter some indecision, a number of employees presented themselves to the A. F.of L representatives, seated at the table, -provided for that purpose at the plant,and obtainedclearanceOthers, including the employees named above, declinedto applyfor cleat ance upon the ground bat this requirement violated the Board'sorder.Soon,however, the procedure of clearing came to a halt. Silva Monta-nelli thereuponannounced irately that the employees could not work in thecannery unlessthey cleared with the A. F. of LHe instructed his wife, in thepresenceof the employees, to order those who did not wish to clear with theA. F. of L. out of the plant onto the platformThe employees, numbering between85 and 100,thereupon left and congregated outside, discussing the matter. Soonafterward, Montanelli came out and, addressing the employees, reiterated thatthey wouldbe obliged to clear through the A. F of L if they wished to workat thecanneryAt this point, either Montanelli or Volandri, who appeared onthe scene,informed the employees that the respondents had a contract withthe A. F of L The employees protested that this was in violation of the Boardorder,and- askell to- see-the contract.Volandri offered to produce'i.t, and, over Montanelli's objection, procured thecontract and exhibited it to the employees.At their request, Telveina Limaread the contract aloud, and then returned it to VolandriA number of the employees then proceeded to clear with the A. F. of L. repre-sentativesAnother groupconsistingof about 23 employees, including those al-leged to have been discriminatorily discharged, left the platform to look for FTA-C1O representatives.Several of this group left in a car to telephone them, re-turningshortly after- and to report that the representatives-would arrive shortly.The group of 23 employeesremained onthe premises outside the cannery untilabout noonWhile there, they were advised by the A F. of L representatives that if theydid riot wish to clear they had better leave because they were "just makingtrouble."Nellie Calderon protested their right to order them off the propertyand suggested -that she would prefer to have the owners do soObserving Vo-landri nearby, Calderon inquired, "What about it, Dino?Don't we have a jobhere?"When Volandri shrugged but made no comment she inquired, "Well, doyou want us to get out of here?" Volandri replied, "Well, Girls, I'm awfullysorry, but I can't do [anything] for you "The FTA-CIO representatives arrived in the meantime, and upon their advice,the group of employees conferred with Volandri at his othce and again asked himif he intended to give them their jobsHe informed them that lie could do noth-ing for them at the time, but that he would see what he could do. The employeesthereupon left.The next day the-.same group of employees,includingthose named in the com--ptaint,excepting Lima ,,who had been delayed, arrived at the plant at.about 716The findings in this section are based upon the combined, undisputed, credible, andmutually corroborative testimony of Armendauz, Calderon, Verigin, and Lima 300DECISIONSOF NATIONALLABOR RELATIONS BOARDo'clock in the morning.Employees were already entering the plant to go towoi kAs the former group attempted to enter the cannery, a group of A. F. of L.representatives standing on the platform barred their way,and, reviling themas aliens and Communists,announced that they were not going to clear them.The group,including those already named,then went to Volandri's office andinformed him that they had attempted to clear with the A. F. of L. so that theymight be able to work at the plant, but that the representatives of that unionhad refused them clearance.Volandri replied that there was nothing that hecould do.When the employees remonstrated with him,appealing to him to inter-cede in their behalf,he replied that he was anxious to have them work at thecannery but that his hands were "tied"Meanwhile,Lima, who had arrived some-what later than the others,observed some of the employees approaching the plat-form apparently intending to clear.As she and another employee joined them,the A.F of L representatives,addiessing Lima and her companion,asked whatthese"Communists want[ed] there"They replied that they had come"to clear."According to Lima's undisputed and credited testimony,one of the A F. of L. rep-representatives,whom she recognized as Beggs;'told her that she would not becleared because she had persuaded the girls to change their minds, presumablyin shifting their allegiance from the A. F. of L.to the FTA-CIO.Lima retortedthat"those girls had a mind of their own and [that she]didn't have to tell themwhat to do."Beggs insisted that she had influenced them in favor of the CIO.Whenthe representatives refused them clearance,Lima left for Volandri's office,where she arrived in time to join the group of 18 or 20 girls,including Verigin,Calderon, and ArmendarizLima testified credibly,and without contradiction,that in a conversation withVolandri at the time,he asked her why they did not go to work, remarking thatlie did not "see what difference it made"to which union they belonged,and evenoffered to pay their dues[in the A. F of L.] out of company funds Limadeclined, insisting that she was capable of paying her own dues.Volandri statedthat he wanted to see them go to work,but that that was all he would do fortheir.The employees replied that they desired to go to work,but had not beenrequired to clear the previousfall, andwere unwilling to do so at this time.Volandri informed them that there was nothing he could do.Finally, however,lie agreed to discuss the matter with the A. F of L representatives,and advisedthe employees to return the next morning.Calderon,Armendariz,and Verigin arrived at the plant between 7 and 7: 30o'clock the following morning.'Proceeding to the platform outside the plant,theyengaged in a conversation with some of the girls who, they learned, hadbeen cleared and had returned to work.The three employees assumed that theywouldbe cleared that morning and would be permitted to go to work, on thebasis of what Volandri had told them the day before.As they were standingin a group near the table at which employees were cleared, A. F. of L. Repre-sentative Beggs appeared and, looking about him, announced that some of thegirls could be cleared.Calderon thereupon stepped forward and said that shewas "ready to clear."With that, Beggs declared that he would not clear herbecause she was "one of the ringleaders of the C. I. 0 " Then, indicatingArmendariz and Verigin,he informed them that they would not be cleared forthe same reason.Other A F. of L representatives had appeared in the mean-time,and the three demanded to know why they were not being clearedThey11Lima testified that she was unable to identify the others because they all wore clickglasses and were similai ly dressedThere is no dispute, however, that they wei e A Fof L representativesAt least one other A F of L repiesentative, Brown, was identifiedby name by some of these employees1sLima (lid not aiiiye until somewhat later CALIFRUIT CANNING COMPANY301were informed that they were not wanted in the [A. F. ofL ] unionBeggscontinued, that they would be unable to obtain employment at this or any othercannery in California because they ww ould not be cleared through the A. F of L.Calderon then went to Forelacly Palmira Fender, and told her what haduninspired.Fender replied that there was nothing she could do.As the three employees left the cannery, theywere met by Lima who was justentering.They related what had occurred.Lima continued into the plant andattempted to clear with one of the A. F. of L representatives, but was informedthat she would not be cleared, and that they wanted noone like herin theirunionbecause she had caused the girls to change their minds.Lima denied this,stating that those employees had pretended to be in favor of the A. F. of L,although they were in fact in favor of the C. I. 0He refused to discuss thematter further, and ordered her out of the plant. She reiterated that she wantedto clear, but he remained adamant. Thereupon,she informedhim that sheintended to let the "government take its course," to which lie made a scurrilousreply.The four employees involved then called upon Volandri and complained thatthey were tired of being shuttled back and forth between the A F. of L and therespondents, and i equested Volandri to effect their clearance.According toArmendariz' credible and uncontradicted testimony, Volandri replied that theA F of L had refused to clear them because they were "CIO leaders," and thatthere was nothing that lie coulddo10The employees then left for the FTA-CIOoffice at Stockton, from which they telephoned Volandri, and again asked himWhether lie was going to give them their lobsHe replied that there was nothingthat he could doThey thereupon informed him that they intended to filechargeswith the BoardLater that day, they returned to the plant and distributed union leaflets. Theywere ordered off the premises by a person, allegedly a foreman, and by A F of LRepresentatives Brown and BeggsThey thereupon leftOn or about April 22, 1946, the local union of the A F of L 20 dispatched identicalletters to each of thefouremployees here involved, notifying them that chargeshad been preferred against them of violation of certain provisions of the "Inter-national Constitution By-Laws,"21and informingthem that a trial would be heldon Wednesday, April 24, 1946, at 8 p in at the local union officesContendingthat they were not required to maintain membership in the A F. of L, in viewof the proceedings before the Board,culminatingin the Supplemental Decisionand Oider settingasidethe results of the elections, none of these employeesappeared to answer to the charges preferred against themC Issues;contentions;conclusionsThe facts which have been related are not inserious dispute.It is, in fact,conceded that the testimony of the Board witnesses substantially reflects theevents as they occurred.19Verigin also testified credibly, and without contradiction, that during the discussionwith Volandri on either Tuesday or Wednesday, Lima stated to Volandri that the A Pof L representatives had refused to clear them because they believed that they were "CIOi ingleaders "Thus, it is clear that Volandri was put upon actual notice that the A F ofL was denying these employees membership in the union,and consequently preventingthem from obtaining employment at the respondents'plant, because of their belief thatthey had been active in behalf of a rival union20Reference here is to Cannery Workers, Processors, Warehousemen & Helpers LocalU11ion No. 601.21 Although the letter referred to the section and articles of the constitution and by-laws,alleged to have been violated,it furnished no further information as to the contents ofthose pi ovlsionsThe constitution and by-laws were not offered in evidence,not was anyother evidence offered of the grounds for the charges beyond this 302DECISIONS OF NATIONALLABOR RELATIONS BOARDThe respondents contend, in effect, that, although they had assumed, despitethe decisions of the Board, that they had been bound, since the commencementof operations in 1942, by the "Green Book" or Master Contract, as amended fromtime to time, and as adopted by their several successive contracts with theA. F. of L, they had agreed in 1946 to execute another contract, if and when theCP&G, and the remaining Independent Companies did so.Having "held out untilthe last moment," and having been informed by the A. F. of L. that all the othercompanies had signed, they finally executed the successive contracts of JanuaryS and April 13, 1946, upon the A F. of L.'s assurance that the contracts affordedthem protection.22Insofar as the closed-shop provision of the April 13 contractwas concerned, Volandri testified that he made at least two attempts to effectclearance of the employees here involved, but was informed that they were not"in good standing" and, although lie attempted to persuade the A. F. of L to clearthem, he was unsuccessful and so advised these employees.Although the respondents attempt to rely, in justi4cat4,on of the conductcomplained of, upon the "Green Book" Contract, as amended, and the indi-vidual intervening contracts, as well as the latest outstanding contract of April13, it is clear that they rely primarily upon the contract of April 13.Moreover,the January 8 contract expired in accordance with its teams on March 1, 1946.Even if it be inferred from the record that the respondents, in executing theclosed-shop contract of April 13 and subsequently denying the employees oppor-tunity to work at their plant, acceded to economic pressure by the A. F. of L.,this would afford no justification for the respondents' subsequent action 28The remaining defenses and contentions advanced by the respondents andthe A. F. of L. relate primarily to the rights of the parties under the "GreenBook" contract, and present no novel propositionsThey are substantiallythe same as those raised in other "cannery cases," arising out of the repre-sentation proceedings, and have been considered by the Board in two recentcases 24Briefly, it is argued that, inasmuch as the A. F. of L. had been thebargaining agent for the CP & G, and Independent Companies adopting theircontracts, for a number of years, the A. F. of L continued as such repre-sentative until the certification of a new collective bargaining representativeConsequently, these parties contend, the respondents were not only entitled,but required, to bargain with the A. F. of L under the principle of presuinp-tion of continuance of majority status. This contention has already twicebeen decided adversely to the respondents by the Board26 As the Board saidinFlottll Pt oducts, Inc.,quoting from thePhelps Dodgedecision,We are of the opinion that if, during the pendency of an election di-rected by the Board to resolve a question concerning representation, anemployer extends or renews an existing contract with a labor organiza-tion, or makes a new one, he violates the Act insofar as that organizationisaccorded recognition as exclusive bargaining representative or em-ployees are required to become or remain members thereof as a conditionof employment 2622 It will be recalled that, although the respondents had ececuted the January 8 contractat the time they were notified by the Regional Director of the filing of a charge againstthem, no mention was made of this in their reply."SeeMatter of FuretaVacuum Cleaner Company,69 N I, R B 878, and cases cited.24Matter of Flotill Products, Inc, 70N. L. R. B. 119 ;Matter of Lincoln Packing Com-pany,70 N. L R. B. 135.25 SeeMatter of Flotill Products, Inc ; Matter of Lincoln Packing Company, supra.10Matter of Phelps Dodge Copper Products Corp ,63,N1 L R B 686, 687 CALIFRUIT CANNING COMPANY303It-is clear therefore that where,as here,the Board has held that a questionconcerning representation exists,no presumption of continuance of majorityin favor of a contracting union may be invoked.The further contention deals with the so-called "order" in the Board'sSupplemental Decision and Order that"none of the unions is entitled to anexclusive status as the bargaining agent after [the date of the expiration ofthe existing contract],"and that"the employers may not, pending a new elec-tion,give preferential treatment to any of the labor organizations involved,although they may recognize each one as the representative of its members."It is argued that the Board was not empowered to enter such anex parte"order"and, by doing so, had"prejudged"the case,thereby disqualifyingitself from rendering a decision.As has been pointed out by the Board inthe decisions reterred to, the quoted language merely enunciated"well-estab-lished principles" of lawand apprised the parties of the obligations whichthe law imposedThe subsidiary argument,that even if such an"order" werevalidand enforceable,the only appropriate forum in which it could beenforcedwould be the Circuit Court of Appeals,requires no comment inview of what has been said 2It is not only clear from the foregoing,but it is undisputed,that the respond-ents entered into a contract with theA F ofL on April 13,1946, requiringmembership in that labor organization as a condition of employment,with actualknowledge of the pendency before the board of proceedings to determine anexisting question of representation.Moreoiei, not only did the respondentshave actual knowledge of the existences of the question concerning representation,but they actually entered into the said agreement in express disregard of theirassurance to the Regional Director thattheywould not deal with either rivalorganizationThe record further establishes that the respondents indicatedtheir approval of theA F of L., accordeditunwarranted prestige, specificallyurged employees to joni or remain members ofthe said AF of L,actuallyoffering to pay their membership dues, per nutted representatives of the A F of Lupon their premises,and assisted them in and facilitated the collection of dues,while denying representatives of theFTA-CIOaccess to their premises forthe purpose of dealing with members of their union.The respondents therebyencouraged membership in theA F of L,discouraged membership in theFTA-CIO, and rendered unlawful assistance to the A. F of L, thereby inter-fering with,restraining, and coercing theiremployeesin the exercise of therights guaranteed in Section 7 of the Act, all in violation of Section 8 (1) ofthe ActThe record further discloses,and theundersigned finds,that as part of, andin furtherance of, the foregoing conduct,the respondents required Sophie Ar-mendaiiz, NellieCalderon,Pauline Veiigin and Telveina Lima,to become orremain members of the A. F of L in violation of the illegal closed-shop provisionof the contract and, whenthey failedto obtain,and were denied, membership2'Counsel for the respondents and the A F of L have also urged that the denial by theCircuit Court of Appeals for the Ninth Circuit of a petition by the Board to adjudicate therespondents in contempt of a previous consent decree in NL R. B. v. Beicut-RichardsPacking Co , et al,No 9499, is deter inmative in favor of the respondents of the validityof the closed-shop contractThe petition sought to enforce a consent decree entered bythe Circuit Court of Appeals in 1940 pursuant to Board ordeis based upon stipulationsbetween the parties involved in theMatter of Bercut-Richards Packing Co , et al ,22N L R. B, 250 The denial by the Court, without opinion, of the Board's petition forcontempt, especially in view of the provisions in the stipulation, and the Court's subsequentrefusal, upon application by the Board, to clarify its action cannot be held to be determina-tive of any of the issues in the present proceeding789920-47-vol 7 321 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the A.F. of L.,refused to employ them,therebydiscriminating in regard totheir hire and tenure of employment,encouraging inembeiship in the A F of L,discouraging membership in theFTA-CIO,in violation of Section 8 (3) of theAct,20and interfering with, restraining,and coercing their employees within themeaning of Section 8 (1) of the ActIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the respondents set forth in Section III, above, occurring inconnection with the operation of the respondents described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V THE REMEDYHaving found that the respondents have engaged in unfair labor practices, theundersigned will recommend that they cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the ActIt has been found that the respondents discriminated in regard to the hireand tenure of employment of Sophie Arniendariz, Nellie Calderon, Pauline\'erigin, and Telveina Lima, by refusing to reemploy them because they hadfailed and refused to become or remain members in good standing in theA.F. of L, and had been denied membership therein. It will therefore berecommended that the respondents offer each of them immediate and full rein-statement to their former or substantially equivalent positions i° without prejudiceto their seniority and other rights and privileges, and make them whole for any ,loss of pay they may have suffered by i eason of such discrimination by paymentto each of them of a sum of money equal to the amount they normally would haveearned as wages during the period from April 17, 1946, the date upon which, asalleged in the complaint, they were finally refused employment by reason of theirfailure to "clear" with the A. F of L, less their net earnings 30 during saidperiod.Inasmuch as the respondents' business is of a seasonal nature, and thecannery may not be in operation at the time said offers of reinstatement aremade, it is recommended that in such event the offers of reinstatement to thesaid employees shall become effective with the commencement of the respondents'next seasonal operationsIn view of the seasonal nature of the employment of28 It will be noted that the Board in its Supplemental Decision and Order specificallystatedMoreover, no requests for dischai ges resulting from activity in the election are justi-fied even under the present agreementSeeMatter of Rutland Court Owners, 44N L It B 587, 46 N L R B 1040Even if the closed-shop contiact here were valid, it is clear that it could not be relied uponby the respondents, in the circumstances disclosed as a ground for denying these personsemployment. 'SeeWallace Corporation v N L R B,323 U. S 248, ieheaung denied 323U S S1920 in accordance with the Board's consistent interpretation of the term, the expression"foinier or substantially equivalent position" is intended to mean "former position wher-ever possible, but if such position is no longei in existence, then to a substantially equiva-lent position "SeeMatter of The Chase National Bank of the City of NewYoik,Sall,Juan, PuertoRicoBianeh,65 N L B B 82730By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incuired by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhereSeeMatterof Crossett Lumber Company,8 N L R B 440 Monies received for work performed uponFederal, State, county, municipal, or other woik-relief projects shall be considered asearningsSeeRepublic Steel Corporation v N L R.B , 311 U S 7. CALIFRUIT CANNING COMPANY305these persons, it will further be recommended that no back pay be paid to themfor any period during which they would not normally have worked in the respond-ents' cannery, and that no deduction of earnings be made of any monies earnedelsewhere by them during such periodIt has further been found that the respondents have unlawfully assisted theA F of L, and interfered with the I'TA-CIO by recognizing and entering intoa closed-shop contract with the A. F of L as the exclusive' collective bargainingrepresentative of their employeesIt is apparent therefore that no freeselection of a bargaining representative can be made where recognition in acontract, requn ing membership in a union as a condition of employment, hasbeen accorded to one of two competing unions while a question concerning rep-iesentation remained pending and undetermined before the Board. It willtherefore be recommended that the respondents cease and desist from recog-nizing the A. 1+' of L. as such exclusive representative unless and until it shallhave been certified as such repiesentative by the BoardInasmuch as thecontract of April 13, 1946, perpetuates the respondents' unlawful assistance tothe A. F of L. and piecludes the employees from exercising their right to selecta bargaining representative of their own choice, it will further be recommendedthat the respondents cease giving effect to the contract of April 13, 1946, or toany extension, renewal, modification, or supplement thereof, unless and untilthe said A F of L shall have been certified by the Board as the exclusivecollective bargaining representative of the respondents' employeesNothingherein, however, shall be construed to require the respondents to vary any wage,hour, seniority, or other substantive features o1 its relations with the employeesthemselves, which the respondents have established in the performance of thiscontract, or to prejudice the assertion by the employees of any right they mayhave under such an agreement."Upon the basis of the above findings of fact and upon the entire record in thecase, the under signed makes the followingCONCLUSIONS OF LiwIFood. Tobacco, Agricultural & Allied Workers Union of America, affiliatedwith the Congress o1 Industrial Organizations, and International Brotherhoodof Teamsters, Chauffeurs,Warehousemen, and Helpers of America,affiliatedwith the American Federation of Labor, California State Council of CanneryUnions, and Cannery Worker s, Processors. Warehousemen and Helpers, LocalUnion No. 601, each affiliated with the American Federation of Labor, arelabor organizations within the meaning of Section 2 (5) of the Act.2 By discriminating in regard to the hire and tenure of employment of SophieArniendariz, Nellie Calderon, Pauline Verigin, and Telvelna Lima, thereby en-couraging membership in International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, California State Council of Cannel yUnions, and Cannery Workers, Processors, Warehousemen and Helpers, Local11Although there is some intimation in the record that membership dues of employees ofthe respondents were checked off in favor of the A F of L at tones under the several con-tracts, the evidence is iiisnfhicient to istabrrsh that such an arrangement was actually ineffect during the pmiod involvedInasmuch as none of the employees alleged herein tohave been discru mated against were afforded niembeishin in the A F of L during thisperiod. and were not eniploved after Apt it 15, 1946, when seasonal open ations were resumed,obviously no question of refund of dues is miolved with respect to them.Moreover, inas-much as it is not specifically alleged in the complaint that nienibership does of eniplo^eeswere checked off involuntarihv for the period involved, and the record affords no justifica-tion for hiding that this occurred it will not be recommended that anv dues be paid to the.1h'of 1, by the respondents' emplovee5 be refunded 306DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion No. 601, all affiliated with the American Federation of Labor, and dis-couraging membership in Food, Tobacco, Agricultural & Allied Workers Unionof America, affiliated with the Congress of Industrial Organizations, the respond-ents have engaged in and are engaging in unfair labor practices within themeaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing their employees in theexercise of the rights guaranteed in Section 7 of the Act, the respondents haveengaged and are engaging in unfair labor practices within the meaning of Section8 (1) of the Act4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the ActRECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondents, Fred Volandri, Dino Volandri, and SMontanelh,doing businessas Califruit Canning Company, of Manteca, Cali-fornia, their agents, successors, and assigns shall :1.Cease and desist from:(a)Recognizing California State Council of Cannery Unions, Cannery Workers,Processors,Warehousemen and Helpers, Local Union No. 601, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,all affiliated with the American Federation of Labor, as the exclusive representa-tive of their employees for the purposes of collective bargaining,unlessand untilsaid organizations or any of them shall be certified by the National Labor Rela-tions Board as the exclusive representative of such employees ;(b)Giving effect to their contract dated April 13, 1946, with California StateCouncil of Cannery Unions, Cannery Workers, Processors, Warehousemen andHelpers,LocalUnionNo 601, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers, each affiliated with the AmericanFederation of Labor, or to any extension, renewal, modification, or supplementthereto, or to any superseding contract with those labor organizations, or anyother labor organization or affiliate thereof, provided however, that inso doingthe respondents shall not be required or permitted to vary those provisions ofsuch contract, understandings, supplements, extensions, or other agreementswhich established wages, hours of employment, rates of pay, seniority or othersubstantial rights of its employees, unless and until said organizations or any ofthem shall be certified by the National Labor Relations Board as the representa-tive of therespondents'employees ;(c)Discouraging membership in Food, Tobacco, Agricultural & Allied WorkersUnion of America, affiliated with the Congress of Industrial Organizations, orany other labor organization of their employees, by dischargingor refusing toreinstate any of their employees, or in any other manner discriminating in regardto their hire and tenure of employment or any term or condition of employment;(d) Encouraging membership in California State Council of Cannery Unions,CanneryWorkers, Processors,Warehousemen and Helpers, Local Union No.601, and International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, affiliated with the American Federation of Labor, byacceding to any demands or requests, or yielding to any other pressure, for thedischarge or refusal to reinstate or employ any employee or through any otherform of discrimination in regard to hire or tenure of employment or anyterm orcondition of employment ;(e) In any like or relatedmanner interferingwith, restraining,or coercingtheir employees in the exerciseof the rightsto self-organization,to form, join or CALIFRUIT CANNING COMPANY307assist. Food, Tobacco, Agricultural & Allied Workers Union of America, affiliatedwith the Congress of Industrial Organizations, or any other labor organization,to bargain collectively through representatives of their own choosing and toengage in concerted activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act.2Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act:(a)Offer Sophie Arunendaiiz, Nellie Calderon, Pauline Verigin, Telveina Lima,immediate and full reinstatement to their former or substantially equivalentpositions without prejudice to their seniority and other rights and privileges inthe manner set forth in "The remedy" ;(b)Make whole in the manner set forth in "The remedy" the persons whosenames appear in the immediately next preceding paragraph for any loss theymay have suffered by reason of the respondents' discrimination against them ;(c)Withdraw and withhold all recognition from California State Council ofCannery Unions, Cannery Workers, Processors, Warehousemen and Helpers,Local Union No. 601, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, all affiliated with the American Federation ofLabor, as the exclusive representatives of their employees for the purposes ofcollective bargaining with respect to rates of pay, wages, hours of employmentand other conditions of employment, unless and until said organizations or anyof them shall have been certified by the National Labor Relations Board as theexclusive representative of such employees ;(d)Post at their plant at Manteca, California, copies of the notice attachedhereto and marked "Appendix A " Copies of the notice, to be furnished by theRegional Director for the Twentieth Region, shall, after being duly signed bythe respondents' representative, be posted by the respondents immediately uponreceipt thereof and maintained by them for sixty (60) consecutive days there-after, in conspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the respondents to insurethat said notices are not altered, defaced, or covered by any other material;(e)Notify the Regional Director for the Twentieth Region in writing, withinten (10) days from the date of the receipt of this Intermediate Report, what stelsthe respondents have taken to comply therewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondents notify said Regional Directorinwriting that they will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondents to takethe action aforesaidAs provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Boaid, Series 4, effective September 11, 1946, any party or counselfor the board muay, within fifteen (15) days from the date of service of the ordertransferring the case to the Board, pursuant to Section 203.3S of said Rules andRegulations, file with the Board, Itochamibeau Building, Washington 25, D. C, anoriginal and four copies of a statement in writing setting forth such exceptions tothe Intermediate Report or to any other part of the record or proceeding (includ-ing rulings upon all motions or objections) as lie relies upon, together with theoriginal and four copies of a brief in support thereof; and any party or counselfor the Board may, within the same period, file an original and four copies of abrief in support of the Intermediate Report. Immediately upon the filing of suchstatement of exceptions and/or briefs, the party or counsel for the Board filingthe same shall serve a copy thereof upon each of the other parties and shall filea copy with the Regional DirectorProof of service on the other parties of allpapers filed with the Board shall be promptly made as required by Section 308DECISIONSOF NATIONALLABOR RELATIONS BOARD203 65.As further provided in said Section 203 39, should any party desirepermission to argue Orally before the Board, request therefor must be made inwriting to the Board within ten (10) days from the date of service of the ordertransferring the case to the Board.IRVINE RooOSIN,Trial Examiner.Dated October 18, 1946,APPENDIX ANOTICETO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our emiployees that:We will not recognize International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, California State Council of CanneryUnions, and Cannery Workers, Processors, Warehousemen and Helpers,Local Union No. 601, all affiliated with the American Federation of Labor,or any of them, as the exclusive representative of any of oui employees inour Manteca plant, for the purposes of collective bargaining, unless anduntil said organizations, or any of them, shall have been certified by theBoard as the representative of such employees.We will not give effect to our contract dated Api it 13, 1946, with Inter-national Brotherhood of Teamsters, Chauffeurs, Wai ehousemem and Helpersof America, California State Council of Cannery Unions, and Cannery Work-ers,Processors,Warehousemen and Helpers, Local Union No. 601, allaffiliated with the American Federation of Labor, or any of them, or to anyextension, renewal, modification or supplement thereof, or to any super-seding contract with said labor organization, or any of their, unless anduntil said labor organizations, or any of them, shall have been certified bythe Board as the representative of oui employeesWe will not encourage membership in International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, CaliforniaState Council of Cannery Unions, and Cannery Workers, Processors, Ware-housemen and Helpers, Local Union No 601, all affiliated with the AmericanFederation of Labor, or any other labor orgaization, by yielding to pressurefrom those labor organizations, of any of their, or any other labor organiza-tion, or by any other means, or discourage membership in Food, Tobacco,Agricultural & Allied Workers Union of America, affiliated with the Congressof Industrial Organizations, or any other labor organization, by dischargingor refusing to reinstate any employee or in any other manner discriminat-ing in regard to hire and tenure of employment or any terns or condition ofemployment.We will not in any like or related manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, toform labor organizations, to join or assist Food, Tobacco, Agricultural &Allied Workers Union of America, affiliated with the Congress of IndustrialOrganizations, or any other labor organization, to baigain collectivelythrough representatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutual aid orprotection.We will offer to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without prejudice CALIFRUIT CANNING COMPANY309to any senoiity or other rights and privileges previously enjoyed, and makethem whple for any loss of pay suffered as a result of the disci lmination.Sophie ArniendarizPauline VeriginNellie CalderonTelveina LimaAllour employees are free to become or remain members of Food,Tobacco, Agricultural & Allied Workers Union of America, affiliated withthe Congress of Industiial Oiganizations, of any other labor organizationWe will not discriminate in regard to hire or tenure of employment orany term or condition of employment against :illy employee because ofmembership in or activity on behalf of any such labor organization.FRED j OLANDRI, DINO VOLANDRI, AND S MONTANELLI,DOING BUSINESS AS CALiFRUIT CANNING COMPANY,Dated --------- By -------------------------- -------------------(Representative)(Title)NOTE.-Any of the above-named employees presently serving in the ArinedForces of the United States will be offered full reinstatement upon'application inaccordance with the Selective Service Act after discharge from the ArmedForcesThis notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material